


109 HR 5753 IH: For the relief of Charmaine

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5753
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Charmaine
		  Bieda.
	
	
		1.Payment of
			 claimThe Secretary of the
			 Treasury shall pay, out of any money in the Treasury not otherwise
			 appropriated, to Charmaine Bieda of Kingston, Pennsylvania, the sum of
			 $10,000,000, or, in the event of the death of Charmaine Bieda prior to such
			 payment, $2,500,000 each to Annette Bieda, Bobbi Ann Dwyer, Madeleine Dwyer,
			 and Michelle Pushefski. The payment required by this section shall be in full
			 satisfaction of all claims that Charmaine Bieda may have against the United
			 States relating to the murder of her daughter, Charlene Michelle Bieda Moore,
			 by Charlene’s husband Bruce Moore on December 19, 1984, while Charlene and
			 Bruce were serving in the United States Army and after Charlene had requested
			 that the Army protect her from Bruce and had informed their superiors that he
			 was abusing her.
		2.Limitation on
			 agent and attorney feesIt
			 shall be unlawful for an amount exceeding 10 percent of the payment required by
			 section 1 to be paid to or received by any agent or attorney for any service
			 rendered in connection with the payment. Any person who violates this section
			 shall be guilty of an infraction and shall be subject to a fine in the amount
			 provided in title 18, United States Code.
		
